Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19th July 2021, 19th November 2021 and 1st March 2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosures statements are being considered by the examiner.
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 11, 13, 14, 21, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Harriman et al (US 2017/0255582 A1) in view of Pasricha et al (US 2020/0380121 A1).
Claim 1. Harriman et al shows a system comprising:  	a chiplet (figs. 11 and 12: chipset) including:  	a memory interface configured to communicate command/address or data signaling, or both, with a memory device (figs. 11 and 12: system memory 1175, 1176 and 1177 and memories 1232 and 1234);  	a network interface configured to communicate with at least one other chiplet, across a packet-based network, the network interface including a packet decoder ([0112]: cores 1101 and 1102 share access to higher-level or further-out cache, such as a second level cache associated with on-chip interface 1110… a trace cache—a type of instruction cache—instead may be coupled after decoder 1125 to store recently decoded traces; [0115]: on-chip interface 1110 includes a ring interconnect for on-chip communication and a high-speed serial point-to-point link 1105 for off-chip communication… such as the network interface, co-processors, memory 1175, graphics processor 1180, and any other known computer devices/interface may be integrated on a single die or integrated circuit to provide small form factor with high functionality and low power consumption); and  	processing circuitry that comprises logic to control the memory device and one or more processors (figs. 11 and 12: processor 1100 and processors 1270 and 1280), the processing circuitry further configured to  	control packet-based communications through the network interface ([0046]: an port/interface that is represented as a layered protocol includes: (1) a first layer to assemble packets, i.e. a transaction layer; a second layer to sequence packets, i.e. a link layer; and a third layer to transmit the packets, i.e. a physical layer). Harriman does not expressly describe wherein  	the processing circuitry is configured to perform operations comprising:  	accessing a value of a field of a header of a packet received through the network interface from another chiplet,  	the value of the field representing at least a first element and a second element of the header,  	the value of the field not being divisible into sub-components separately representing the first element and the second element;  	determining, from the value of the field, the first element of the header and the second element of the header; and  	processing the packet based on the first element of the header and the second element of the header.Pasricha teaches features of:
 	a processing circuitry (fig. 6: network interface) is configured to perform operations comprising:  	accessing a value of a field of a header of a packet received through a network interface from another chiplet ([0093]: the network interface may receive messages from the PE via the AXI interface that are then stored in its buffers wherein the messages usually are read/write commands with address and data fields; fig. 6 shows other network-on-chips),  	the value of the field representing at least a first element and a second element of the header ([0093]: the packetizer module appends source ID, destination ID, and virtual channel ID information to the commands and creates packets),  	the value of the field not being divisible into sub-components separately representing the first element and the second element ([0093]: flits);  	determining, from the value of the field, the first element of the header and the second element of the header ([0093]: the header flit containing the NoC routing related information); and  	processing the packet based on the first element of the header and the second element of the header ([0093]-[0094]: the packet flits are then injected into the circular flit queue that is accessed via head and tail pointers… the HT can keep track of these locations to read a header flit that has already been transmitted to the router and append it with a duplicate destination ID of the malicious node, and then update the head-pointer – it is not clear what the “processing” is for, therefore, any action taken in relation to the header is considered “processing” based on the elements in the header).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Pasricha in the system of Harriman to improve snooping invalidation and prevent data-snooping and on-going attacks.
Claim 2 (similarly claim 22). Harriman, modified Pasricha, shows the system of claim 1, wherein:  	the first element of the header of the packet is a virtual channel of the packet (Pasricha, [0093]: virtual channel ID information); and  	the processing of the packet based on the first element of the header and the second element of the header comprises processing the packet using the virtual channel of the packet (Pasricha, [0054]: appending source ID information, destination ID information, and virtual channel ID information to command messages wherein the network interface includes a flit generator configured to divide the packets into flits with the header flit containing the NoC routing-related information).


Claim 8. Harriman, modified Pasricha, shows the system of claim 1, wherein the field is an 8-bit field (Pasricha, [0062]: 8-bit identifier).

Claim 11. Harriman, modified Pasricha, shows the system of claim 1, wherein the system further comprises:  	multiple chiplets coupled to a common interconnect structure (Pasricha, figs. 1 and 6); wherein  	individual chiplets of the multiple chiplets connect with one or more additional chiplets through the network (see above); and wherein  	the multiple chiplets comprise the memory controller (Pasricha, figs. 1 and 6: processing element/packetizer).

---------- ---------- ----------
Claim 13. Harriman shows a method (abstract) comprising:  	accessing, by processing circuitry of a chiplet (figs. 11 and 12: chipset), a value of a field of a header of a packet received through a network interface (fig. 7 and 7B and [0078]: refetchable Base/Limit registers in the Type 1 (Bridge) header).Harriman does not expressly describe wherein: 	the value of the field representing at least a first element and a second element of the header,  	the value of the field not being divisible into sub-components separately representing the first element and the second element;  	determining, from the value of the field, the first element of the header and the second element of the header; and  	processing the packet based on the first element of the header and the second element of the header.Pasricha describes features of: 	a value of a field representing at least a first element and a second element of a header ([0093]: the packetizer module appends source ID, destination ID, and virtual channel ID information to the commands and creates packets),  	the value of the field not being divisible into sub-components separately representing the first element and the second element ([0093]: flits);  	determining, from the value of the field, the first element of the header and the second element of the header ([0093]: the header flit containing the NoC routing related information); and  	processing the packet based on the first element of the header and the second element of the header ([0093]-[0094]: the packet flits are then injected into the circular flit queue that is accessed via head and tail pointers… the HT can keep track of these locations to read a header flit that has already been transmitted to the router and append it with a duplicate destination ID of the malicious node, and then update the head-pointer – it is not clear what the “processing” is for, therefore, any action taken in relation to the header is considered “processing” based on the elements in the header).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Pasricha in the method of Harriman to improve snooping invalidation and prevent data-snooping and on-going attacks.
Claim 14. Harriman, modified Pasricha, shows the method of claim 13, wherein the field is an 8-bit field (Pasricha, [0062]: 8-bit identifier).


---------- ---------- ----------
Claim 21. Harriman shows a non-transitory machine-readable medium that stores instructions (figs. 11 and 12: system memory 1175, 1176 and 1177 and memories 1232 and 1234) that, when executed by processing circuitry of a chiplet (figs. 11 and 12: chipsets), cause the chiplet to perform operations comprising:  	accessing a value of a field of a header of a packet received through a network interface (fig. 7 and 7B and [0078]: refetchable Base/Limit registers in the Type 1 (Bridge) header). Harriman does not expressly describe wherein: 	the value of the field representing at least a first element and a second element of the header,  	the value of the field not being divisible into sub-components separately representing the first element and the second element;  	determining, from the value of the field, the first element of the header and the second element of the header; and  	processing the packet based on the first element of the header and the second element of the header.
Pasricha describes features of: 	a value of a field representing at least a first element and a second element of a header ([0093]: the packetizer module appends source ID, destination ID, and virtual channel ID information to the commands and creates packets),  	the value of the field not being divisible into sub-components separately representing the first element and the second element ([0093]: flits);  	determining, from the value of the field, the first element of the header and the second element of the header ([0093]: the header flit containing the NoC routing related information); and  	processing the packet based on the first element of the header and the second element of the header ([0093]-[0094]: the packet flits are then injected into the circular flit queue that is accessed via head and tail pointers… the HT can keep track of these locations to read a header flit that has already been transmitted to the router and append it with a duplicate destination ID of the malicious node, and then update the head-pointer – it is not clear what the “processing” is for, therefore, any action taken in relation to the header is considered “processing” based on the elements in the header).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Pasricha in the non-transitory machine-readable medium of Harriman to improve snooping invalidation and prevent data-snooping and on-going attacks.

Claim 28. Harriman, modified Pasricha, shows the non-transitory machine-readable medium of claim 21, wherein the field is an 8-bit field (Pasricha, [0062]: 8-bit identifier).


---------- ---------- ----------
Allowable Subject Matter
Claims 3 – 7, 9, 10, 12, 15 – 20, 23 – 27 and 29 – 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Soni et al, US 2007/0110053 A1: a packet processor for incoming communications packets including extractor circuitry operable to extract data from a packet, and processing circuitry operable to concurrently mask the packet data from the extractor circuitry, perform an arithmetic/logic operation on the packet to supply a packet drop signal, and perform a conditional limit operation and a conditional jump operation to deter denial-of-service attacks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        22nd May 2022